Citation Nr: 0016909	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  96-32 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher evaluation for residuals of a right 
leg fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1967 to August 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1996 RO decision which 
granted service connection for residuals of a right leg 
fracture, with a 10 percent evaluation.  The veteran appealed 
for a higher evaluation.  In an October 1999 decision, the RO 
rated the residuals of a right leg fracture as follows:  10 
percent for traumatic arthritis of the right knee; 10 percent 
for a postoperative scar on the anterior aspect of the right 
knee; and 10 percent for a postoperative scar in the mid-
shaft area of the right lower leg.  The veteran continues to 
appeal for a higher evaluation.


FINDINGS OF FACT

The veteran's service-connected residuals of a right leg 
fracture are manifested by traumatic arthritis if the right 
knee with minimal limitation of motion and no instability; 
traumatic arthritis of the right ankle with minimal 
limitation of motion; little or no shortening of the right 
leg; a tender postoperative scar on the anterior aspect of 
the right knee; and a tender postoperative scar in the mid-
shaft area of the right lower leg.  


CONCLUSION OF LAW

Residuals of a fracture of the right leg are disabling to the 
following extent: 
10 percent for traumatic arthritis of the right knee; 10 
percent for traumatic arthritis of the right ankle; 10 
percent for a postoperative scar on the anterior aspect of 
the right knee; and 10 percent for a postoperative scar in 
the mid-shaft area of the right lower leg.    38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261, 5271, 5262, 5275 (1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from June 1967 to August 
1968.  A review of his service medical records reveals that 
in November 1967 he was in an automobile accident in which he 
sustained an open comminuted fracture of the mid-shaft of the 
right tibia and a closed fracture of the mid-shaft of the 
right fibula.  Treatment, including surgery, was provided for 
the injury.  Following medical and physical evaluation 
boards, the veteran was discharged from active service in 
August 1968 due to residuals of a right leg fracture.  

A VA hospital summary shows that the veteran was admitted, 
while still on active duty, for treatment of the right leg 
fracture residuals.  He was discharged from the VA hospital 
in September 1968.  The diagnoses were status postoperative 
debridement and reduction of fracture of the mid-third of the 
shaft of the right tibia, and osteomyelitis of the right 
tibia.  The veteran was again hospitalized at a VA facility 
in October-November 1968, and during such admission he 
underwent surgery for osteomyelitis of the right tibia.

In October 1995, the veteran filed a claim for service 
connection for residuals of a right leg fracture.

On VA general medical examination in February 1996, the 
veteran reported a history of a right leg fracture during 
active duty.  He claimed his right leg was 1/4 inch shorter 
than his left leg, causing a pelvic tilt.  The examiner noted 
that he had a large depressed scar at the mid-shaft of the 
right tibia.  No limitation of flexion at the knees or ankles 
was demonstrated.  No muscle atrophy or tenderness was noted.  
X-rays of the right tibia and fibula showed evidence of old 
healed fracture of both bones at approximately mid-shaft, 
with satisfactory alignment, and there was also some 
demineralization of the distal tibia which could conceivably 
be related to trauma of the leg.  The diagnosis, in pertinent 
part, was history of open fracture of the tibia and fibula of 
the right leg with, according to the patient, a resulting 1/4 
inch discrepancy in the length of his legs.  

On VA orthopedic examination in February 1996, the veteran 
complained of pain in the low back, right buttock, right 
thigh, and in the area of the fracture in the mid lower right 
leg.  Besides a history of a right leg fracture in service, 
there was a history of a post-service right wrist fracture 
(with a bone graft from the right iliac crest) and a history 
of a post-service back injury for which worker's compensation 
had been granted.  Examination of the right leg revealed that 
it healed in an excellent alignment.  No deformity of the 
right leg was present.  The examiner indicated that the 
scarred area on the right leg was well healed.  It was noted 
that the veteran had not lost any motion in the hip, knee, or 
ankle on the injured side.  The examiner stated that the legs 
were equal in length; however, there was disuse muscle 
atrophy so that the right thigh was almost two inches smaller 
in circumference and the right calf area was one inch 
smaller.  He had normal sensation in the right leg except 
immediately around the scarred area in the middle of the 
right lower leg.  The examiner indicated that the veteran had 
residuals of a right lower leg fracture, with scarring and 
disuse muscle atrophy.  

In a March 1996 decision, the RO granted service connection 
for residuals of a right leg fracture, and a 10 percent 
evaluation was assigned; the veteran appealed for a higher 
rating.  The RO denied service connection for a low back 
condition, and that decision was not appealed.  

During a June 1996 RO hearing, the veteran testified that he 
was very limited in his daily activities due to his right leg 
condition.  He said that he had pain when bending his right 
knee and climbing stairs.  The veteran related that he had 
pain and limited movement of his right ankle.  He testified 
that he experienced a tingling sensation and numbness in his 
right leg. 

In a June 1996 statement, Skylar Weeks, a chiropractor, 
indicated that in treating the veteran's spinal condition he 
prescribed a 1/4 inch heel lift to stabilize his pelvis due to 
a leg discrepancy.  

In a July 1996 statement, Donald C. Steckel, M.D. related 
that the veteran injured his back in 1995 and experience pain 
radiating down his right leg.  Dr. Steckel stated that the 
veteran had arthritis and degenerative disc changes in the 
lumbosacral spine.  

On VA orthopedic examination in August 1997, the veteran 
complained of pain in the low back, right hip, and right leg 
that extended to the ankle area.  He said that he took over-
the-counter medication for his symptoms.  Examination of the 
right lower leg revealed a 5" longitudinal scar with some 
central depression.  The examiner noted that the scar area 
looked a little unstable; however, no abrasion or other 
damage was observed.  The right leg measured at most 1/2 inch 
shorter than the left leg (the doctor also indicated it was 
slightly less than this amount).  The range of motion of the 
joints of the right leg was good.  Full range of motion of 
the right hip and knee was observed.  It was noted that the 
right ankle lacked about 5 degrees of dorsiflexion.  No 
deformity, inflammation, or localized tenderness was noted in 
the right knee or ankle joint.  Patellar and Achilles tendon 
reflexes were normal in both legs.  The examiner indicated 
that the veteran had a good result from the relatively severe 
in-service fracture to the right mid-tibia and fibula.  It 
was noted that he was able to function remarkably well with 
the residuals that he described.  X-ray studies showed an old 
healed fracture of the mid-shafts of the right tibia and 
fibula.  X-rays of the right knee showed mild osteoarthritic 
changes.  X-rays studies of the right ankle were within 
normal limits.  

On VA peripheral nerves examination in August 1997, the 
veteran complained of low back pain radiating into the right 
lower extremity.  The diagnostic impressions were history of 
fracture of the right lower leg; and subjective complaint of 
low back pain and pain in the right leg and hip.  The 
examiner noted that reflex changes were not observed 
objectively.  An August 1997 electromyography (EMG) study led 
to impressions of mild sensory neuropathy and a possible 
sciatic neuropathy on the right, and possible L5/S1 
radiculopathy in the right lower extremity.  

On VA orthopedic examination in March 1999, it was noted that 
the right leg had a 4 cm well-healed postoperative scar over 
the anterior aspect of the right knee.  The scar itself was 
tender but not adherent to the deep structures.  The veteran 
had a very tender puckered scar of secondary healing in the 
mid-shaft area and adherent to the tibial shin.  No erythema 
or active discharge was observed.  The veteran's right leg 
had disuse muscle atrophy but no limb length discrepancy was 
shown.  It was noted that his right leg had posterior 
angulation of about 10 degrees, but was good in alignment in 
medial lateral plane.  Examination of the right knee revealed 
no swelling, effusion, or tenderness over the joint line.  No 
instability of the right knee was shown.  The veteran was 
able to actively flex his right knee from 0 to 130 degrees 
without pain.  The right ankle had 20 degrees of dorsiflexion 
and 45 degrees of plantar flexion actively possible.  No 
instability of the right ankle was shown.  The veteran had 
mild tenderness over the joint line of the right ankle.  X-
rays of the right leg and knee revealed old healed fracture 
of the mid-shaft of the tibia and fibula.  There was an 
appearance of old osteomyelitis, with no sequestrum.  The 
joint line in the right knee revealed good joint space.  X-
rays also showed the right ankle had some arthritic changes 
with subchondral sclerosis in the tibial articular surface.  
The diagnostic impressions were service-connected injury to 
right tibia/fibula with history of chronic osteomyelitis and 
two surgeries with residual angulation.  Mild post-traumatic 
arthritis in the right ankle was also diagnosed, and the 
examiner opined that it was as likely as not that the 
physical activities during service caused the current right 
ankle condition.  

In an October 1999 decision, the RO rated the residuals of a 
right leg fracture as follows:  10 percent for traumatic 
arthritis of the right knee; 10 percent for a postoperative 
scar on the anterior aspect of the right knee; and 10 percent 
for a postoperative scar in the mid-shaft area of the right 
lower leg.

In March 2000, the veteran submitted private medical records 
dated from 1974 to 1999.  These mostly pertain to ailments 
other than residuals of a fracture of the right leg.  Many of 
the records concern a low back disability with symptoms 
radiating to the right lower extremity.  Some of the recent 
records mention a slight shortening of the right leg due to 
injury.

During a May 2000 Travel Board hearing, the veteran testified 
that working caused his knee to become fatigued and he was 
forced to change positions at his job.  He reported swelling 
and locking of the right knee.  He said that he could only 
walk a short distance before his knee became fatigued.  The 
veteran related that he had pain and a burning sensation in 
his right knee.  He testified that his right knee symptoms 
limited his activities around the house.  It was indicated 
that there was no dispute for the ratings assigned for scars 
of the right knee and leg.

II.  Analysis

The veteran's claim for a higher rating for his right leg 
disability is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Inactive osteomyelitis, following repeated episodes, without 
evidence of active infection in the past 5 years, is rated 10 
percent.  To qualify for this rating, 2 or more episodes 
following the initial infection are required.  38 C.F.R. 
§ 4.71a, Code 5000.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When there is arthritis with at 
least some limitation of motion, but to a degree which would 
be noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Code 5003.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight in degree, and 20 
percent when moderate in degree.  38 C.F.R. § 4.71a, Code 
5257.  

Limitation of flexion of a leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
and 20 percent when limited to 30 degrees.  38 C.F.R. 
§ 4.71a, Code 5260.  

Limitation of extension of a leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
and 20 percent when limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Code 5261.  

Impairment of the tibia and fibula, with malunion, is rated 
10 percent when there is slight knee or ankle disability, 20 
percent when there is moderate knee or ankle disability, and 
30 percent when there marked knee or ankle disability.  
38 C.F.R. § 4.71a, Code 5262.

Limitation of motion of an ankle is rated 10 percent when 
moderate and 20 percent when marked in degree.  38 C.F.R. 
§ 4.71a, Code 5271.

For a 10 percent rating for shortening of bones of a lower 
extremity, the shortening must be 1 1/4 to 2 inches (3.2 cms. 
to 5.1 cms.)  Such a rating may not be combined with other 
ratings for fracture or faulty union in the same extremity.  
38 C.F.R. § 4.71a, Code 5275.  

A superficial scar which is tender and painful on objective 
demonstration is rated 10 percent.  38 C.F.R. § 4.118, Code 
7804.  

It is noted that the veteran has a non-service-connected low 
back disability with symptoms radiating into the right lower 
extremity; impairment from such condition may not be 
considered when rating the service-connected residuals of a 
right leg fracture.  38 C.F.R. § 4.14.

Historical records show the veteran fractured the right tibia 
and fibula in service, at the mid-shaft areas, and required 
surgery.  He was treated for an episode of related 
osteomyelitis after service many years ago, but he had no 
recurrent osteomyelitis thereafter.  The requirements for a 
compensable rating for osteomyelitis under Code 5000 are not 
met.

The RO has most recently rated the service-connected 
residuals of a right leg fracture as follows:  10 percent for 
traumatic arthritis of the right knee; 10 percent for a 
postoperative scar on the anterior aspect of the right knee; 
and 10 percent for a postoperative scar in the mid-shaft area 
of the right lower leg.

With regard to the 10 percent rating for the right knee scar 
and the 10 percent rating for the right leg scar, such 
ratings represent the maximum which may be assigned under 
Code 7804.  At his Board hearing, the veteran indicated he 
did not dispute these particular ratings.  Higher ratings may 
not be assigned for the scars.

As to traumatic arthritis of the right knee, such is rated 
based on limitation of motion.  On VA examinations in 1996 
and 1997, range of motion of the right knee was full.  See 38 
C.F.R. § 4.71, Plate II.  At the most recent examination in 
1999, right knee range of motion was from 0 to 130 degrees, 
without pain.  If the disability were strictly rated under 
the criteria pertaining to limitation of motion, a 
noncompensable evaluation would be assigned.  Codes 5260, 
5261.  However, the presence of arthritis of the right knee, 
with at least some limitation of motion, supports a 10 
percent rating under Codes 5003 and 5010.  Additional 
limitation of motion due to pain on use or during flare-ups, 
to the extent required for a rating in excess of 10 percent, 
has been shown.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical evidence does not 
show any right knee instability as might warrant a separate 
compensable rating under Code 5257.  See VAOPGCPREC 9-98 and 
23-97.  In sum, a higher rating than 10 percent for the right 
knee condition may not be assigned.

Residuals of a fracture of the right leg possibly include 
some right leg shortening.  The medical records vary as to 
whether there is such shortening at all, but the records all 
indicate that, even assuming there is shortening, it is far 
less than what is required for a compensable rating under 
Code 5275.

The medical evidence in recent years shows different 
interpretations of right ankle X-rays.  At the latest VA 
examination in 1999, the doctor said that X-rays showed 
traumatic arthritis of the right ankle, and it was opined 
that it was as likely as not that such was due to service 
activities.  With application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that traumatic 
arthritis of the right ankle is a service-connected residual 
of the right leg fracture.  While range of motion was 
reportedly within normal limits on this examination (see 
38 C.F.R. § 4.71, Plate II), tenderness was noted, and the 
effects of pain on use must be considered.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Some other recent medical records show minimal limitation of 
motion of the right ankle, even if moderate limitation of 
motion is not shown.  While right ankle arthritis may not be 
10 percent disabling under limitation-of-motion Code 5271, 
the presence of arthritis with at least minimal limitation of 
motion warrants a 10 percent rating under Codes 5003 and 
5010.

Code 5262 provides an alternative rating method when there is 
impairment of the tibia and fibula with malunion.  According 
to some, but not all, of the recent medical records, there is 
some minimal malunion from the prior fractures of the right 
tibia and fibula.  However, moderate knee or ankle disablity 
is not shown, and rating the condition by this method would 
not result in an overall higher rating.

The Board concludes that service-connected residuals of a 
right leg fracture should be rated as follows:  10 percent 
for traumatic arthritis if the right knee; 10 percent for 
traumatic arthritis of the right ankle; 10 percent for a 
postoperative scar on the anterior aspect of the right knee; 
and 10 percent for a postoperative scar in the mid-shaft area 
of the right lower leg.  To this extent, the appeal for a 
higher rating is granted.


ORDER

Service-connected residuals of a right leg fracture are to be 
rated as follows:  
10 percent for traumatic arthritis if the right knee; 10 
percent for traumatic arthritis of the right ankle; 10 
percent for a postoperative scar on the anterior aspect of 
the right knee; and 10 percent for a postoperative scar in 
the mid-shaft area of the right lower leg.  To this extent, 
the appeal for a higher rating is granted.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

 

